Citation Nr: 0930228	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  06-14 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a heart disorder 
due to medications taken for a service-connected mental 
disorder.

2.  Entitlement to service connection for a heart disorder 
due to medications taken for a service-connected mental 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his mother

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from October 1980 to 
January 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In June 2006, the Veteran and his mother testified during a 
hearing before RO personnel: a transcript of that hearing is 
associated with the claims file.  

In May 2007, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

In October 2007, the Board remanded this appeal to the RO for 
additional actions. After completing the requested actions, 
the appeal has been returned to the Board for further 
appellate consideration. 

The Board notes that while the previous denial in a January 
2003 rating decision was for VA compensation under 
38 U.S.C.A. § 1151 for cardiotoxicity with resulting 
cardiomyopathy, the Board observes that the disability at 
issue is the same, a cardiac disorder.  The Board notes the 
veteran's contention is that his cardiac disorder is 
secondary to medications taken for treatment of his service-
connected mental disorder, and thus, service connection on a 
secondary basis is warranted.  The Board observes, however, 
that a claim based on a new theory of entitlement is not a 
new claim, but constitutes an application to reopen the 
previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 
(1997); Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) 
(a new theory of causation for the same disease or injury 
that was the subject of a previously denied claim cannot be 
the basis of a new claim under § 7104(b)).

The Board also points out that the RO, in a March 2009 
supplemental statement of the case (SSOC), reopened and then 
denied the claim for service connection for a heart disorder 
due to medications taken for a service-connected mental 
disorder.  Regardless of what the RO has done, the Board must 
address the question of whether new and material evidence to 
reopen the claim has been received because the issue goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board 
has a jurisdictional responsibility to consider whether it 
was proper for the RO to reopen a previously denied claim).  

Given the Board's favorable disposition of the petition to 
reopen-the Board has characterized the appeal as encompassing 
the two matters set forth on the title page.

The claim for service connection for a heart disorder due to 
medications taken for a service-connected mental disorder 
will be considered within the Remand section of this document 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action, on his part, is required.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim decided herein has been accomplished.

2.  By a January 2003 decision, the RO denied the claim for 
compensation under 38 U.S.C.A. § 1151 for cardiotoxicity with 
resulting cardiomyopathy.  It was held that the evidence did 
not show that medications prescribed for the treatment of the 
Veteran's service-connected psychiatric disability resulted 
in cardiomyopathy.  The Veteran was notified of the decision 
but did not initiate an appeal.

3.  Additional evidence associated with the claims file since 
the January 2003 denial was not previously before agency 
decision makers, and relates to an unestablished fact that, 
when considered with all the evidence of record, raises a 
reasonable possibility of substantiating the claim for 
service connection for a heart disorder due to medications 
taken for a service-connected mental disorder.


CONCLUSIONS OF LAW

1.  The RO's January 2003 decision denying the claim for 
compensation under 38 U.S.C.A. § 1151 for cardiotoxicity with 
resulting cardiomyopathy is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  Since the January 2003 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for a heart disorder due to 
medications taken for a service-connected mental disorder
have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition of the claim to reopen, the 
Board finds that all notification and development actions 
needed to fairly adjudicate this aspect of the appeal have 
been accomplished.

II.  Petition to Reopen

In a January 2003 decision, the RO denied a claim for 
compensation under 38 U.S.C.A. § 1151 for cardiotoxicity with 
resulting cardiomyopathy. At that time, the denial was 
premised on the fact that that medications prescribed for the 
treatment of the Veteran's service-connected psychiatric 
disability did not result in cardiomyopathy; thus VA medical 
services were not the proximate cause of additional 
disability.  Evidence considered included service treatment 
records, private medical records, VA medical records, a 
December 2002 VA heart examination, and the Veteran's 
statements.  Specifically, the December 2002 VA examiner 
reported that in a telephone conversation that he had with 
the Veteran's cardiologist, C.M.C., M.D., in which they 
discussed the Veteran's condition and whether the Veteran's 
history for idiopathic dilated cardiomyopathy could be 
related to his medications causing a cardiotoxicity.  Dr. C. 
stated that there is no known published data citing that the 
psychotropic medications that the Veteran was on would cause 
cardiotoxicity with resulting cardiomyopathy.  The VA 
examiner furthered that Dr. C. felt that the Veteran has an 
idiopathic dilated cardiomyopathy not related to his 
psychotropic medications.  

Although notified of the denial later that same month, the 
Veteran did not initiate an appeal of the decision; hence, 
the decision is final based on the evidence of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran sought to reopen his claim for service connection 
for a heart disorder due to medications taken for a service-
connected mental disorder in February 2005.  
Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the Veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the May 2003 RO decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). 

The Board notes that its task is to first decide whether new 
and material evidence has been received, as opposed to 
whether or not the evidence actually substantiates the 
appellant's claim.  Since the January 2003 rating decision, 
evidence added to the record includes August 2006 VA medical 
records noting that the Veteran has a history of 
cardiomyopathy secondary to Lithium and a May 2007 private 
opinion letter from H.M.V., Ph.D.  In the letter Dr. V. noted 
that the Veteran had been treated with a combination of 
chlorpromazine (Thorazine) and lithium to control his 
service-connected mental disorder and that a review of the 
published literature indicates that that Thorazine alone, as 
well as in combination with Lithium can cause cardiovascular 
side effects and cardiac toxicity.  He furthered with an 
opinion that he suspected the cardiotoxicity that the Veteran 
experienced is at least as likely at not (50/50 probability) 
caused by or a result of treatment with Thorazine and 
lithium.  The Board finds that this evidence had not been 
considered by agency adjudicators in connection with the 
previously denied claim, and this evidence is not cumulative 
or redundant of evidence previously of record.  Thus, it 
constitutes "new" evidence.  Moreover, since this evidence 
suggests a possible nexus between a cardiac disorder and 
medications taken for the treatment of the Veteran's service-
connected mental disorder, it relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim. 

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for a 
heart disorder due to medications taken for a service-
connected mental disorder are met.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  


ORDER

As new and material evidence to reopen the claim for service 
connection for a heart disorder due to medications taken for 
a service-connected mental disorder has been received, to 
this limited extent, the appeal is granted.


REMAND

The Board finds that further RO action on the claim for 
service connection, on the merits, is warranted.

Initially, the Board finds that further development on the 
question of a medical relationship between the Veteran's 
heart disorder and medications taken for his service-
connected mental disorder is warranted.  The Veteran 
specifically asserts that his previously prescribed Thorazine 
and Lithium medications, for the treatment of his service-
connected mental disorder, resulted in his current heart 
disorder. 

As noted above, the September 2002 VA examiner provided a 
negative opinion based on a discussion he had with the 
Veteran's private Cardiologist that there was no literature 
to support that the Veteran has an idiopathic dilated 
cardiomyopathy related to his psychotropic medications.  
However, the new evidence includes a May 2007 letter from Dr. 
V., a pharmaceutical researcher, indicating that there is 
medical literature to the effect that the medication 
previously prescribed for  treatment of the Veteran's 
service-connected mental disorder, specifically Thorazine and 
Lithium, have demonstrated an ability to cause cardiovascular 
side effects and cardiac toxicity.  The Board also points out 
that August 2006 VA medical records note that the Veteran has 
a medical history of cardiomyopathy secondary to Lithium; 
however, no basis for these findings are provided.  In light 
of the contradictory findings and opinions, the Board finds 
that an appropriate VA examination and medical opinion, by a 
physician, based on a full review of the records is needed to 
resolve the claim for service connection.  See 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records.  The claims file 
currently includes outpatient treatment records from the 
Togus Maine VA medical center (VAMC), dated through October 
2006.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Hence, the RO must obtain 
all outstanding medical records from the Togus Maine VAMC, 
dated from October 2006 to the present.

In addition, to ensure that all due process requirements are 
met, and that the record before the examiner is complete, the 
AMC/RO should give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal, 
to include providing authorization for VA to obtain private 
treatment records from his cardiologists, C.M.C., M.D. and 
R.J.U., M.D, from June 2002 to the present. 

The RO should, via VCAA-compliant notice, ensure that the 
Veteran is properly notified of what evidence is needed to 
support his claim for service connection under 38 C.F.R. § 
3.310 (revised effective in October 2006) and Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO/AMC should obtain from the 
Togus Maine VAMC all outstanding medical 
records from October 2006 to the present.  
The RO/AMC must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.   

2.  The RO/AMC should send to the Veteran 
and his representative letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  The RO should specifically 
request that the Veteran furnish 
appropriate authorization to enable VA to 
obtain all medical treatment and 
evaluation records from R.J.U., M.D., and 
C.M.C., M.D., from June 2002 to the 
present.  If records are not found or are 
not available, the claims file should 
contain documentation of the efforts 
made.

The RO/AMC should also inform the Veteran 
of the evidence needed to support his 
claim for service connection and provide 
notice of the provisions of 38 C.F.R. § 
3.310 (revised effective in October 
2006); Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

3.  The Veteran should be scheduled for a 
VA examination, by an appropriate 
physician, to determine the nature and 
etiology of any current cardiac disorder.  
All indicated tests should be 
accomplished, and all clinical findings 
reported in detail.  The claims file 
should be made available to the examiner 
for review prior to entering any opinion.

With respect to each diagnosed cardiac 
disability, the examiner should provide 
an opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 
percent or greater probability) that the 
disability is medically related to 
medications taken for the Veteran's 
service-connected mental disorder, to 
specifically consider Thorazine and 
lithium.  In rendering this opinion, the 
examiner is requested to comment on the 
May 2007 opinion provided by H.M. Vargas, 
Ph.D.

The examiner should set forth all 
examination findings, together with the 
complete rationale for all conclusions 
reached

4.  Thereafter, the RO/AMC should 
readjudicate the claim for a service 
connection for a heart disorder due to 
medications taken for a service-connected 
mental disorder in light of all pertinent 
evidence and legal authority (to include 
the current version of 38 C.F.R. § 3.310, 
as revised effective in October 2006, and 
Allen, supra).  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided 
with a SSOC.  An appropriate period of 
time should be allowed for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


